Citation Nr: 1506836	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-02 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric impairment, claimed as residual to involuntary exposure to lysergide acid diethylamide (LSD).  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO, inter alia, denied service connection for involuntary exposure to LSD.  In June 2011, the Veteran filed a notice of disagreement (NOD) with the February 2011 denial.  The RO issued a statement of the case in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.  

In July 2013, the Veteran testified during Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.  

The Veteran contends that during service, he drank coffee that had been laced with LSD.  He described having a "bad trip" and was taken to the hospital at Fort Carson, Colorado, along with several others who had been exposed.  The Veteran reports that as a result of that exposure, he currently experiences near constant delusions and nightmares every night.  

Despite the Veteran's consistent statements regarding an in-service hospitalization related to this LSD exposure, his service treatment records contain no such notation.  However, treatment records from the hospital at Fort Carson have not been requested or obtained.  In this regard, the Board notes that the Veteran's service treatment records contain a notation of an emergency room visit in March 1976, but no treatment records from this visit are included.  

In light of the Veteran's statements and the fact that records from the hospital at Fort Carson, Colorado are not included in his service treatment records, the Board finds that the AOJ smust conduct an additional search for all medical records from the Veteran's active duty military service, to include records from the hospital at Fort Carson, following 38 C.F.R. § 3.159(c)(2) (2014)..  

While this matter is on remand, the AOJ should also undertake appropriate action to ensure that all other outstanding, pertinent records are associated with the claims file.  

As for VA records, the claims file currently includes treatment records from the Chicago VA Medical Center (VAMC) and associated facilities dated through May 2011.  Notations added to the claims file indicate that the Veteran has been hospitalized on several occasions since then, to include in August 2011 and on several occasions in 2012.  Thus, more recent records from this facility exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain from the Chicago VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since May 2011.  The AOJ should follow the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Additionally, a notation in the Veteran's claims file indicates that he filed for Social Security Administration (SSA) disability benefits.  However, the Veteran's SSA records have not been associated with the claims file.  Because SSA records are potentially relevant to the Board's determination-particularly here, where the evidence does not clearly indicate the disability(ies) on which such award was based, and, hence, the SSA records cannot be disregarded as irrelevant -VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

Finally, the Board notes that if records documenting the Veteran's hospitalization due to involuntary in-service LSD exposure, as alleged, are received,  the AOJ should arrange for the Veteran to undergo VA examination-by an appropriate  professional, preferably a psychiatrist (M.D.)-to obtain an opinion addressing whether the Veteran has current psychiatric or other disability manifested by delusions and nightmares residual to such exposure.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to conduct additional search(es) for service medical records of the Veteran not currently of record, to specifically include any hospitalizations at Fort Carson, Colorado during the Veteran's active military service.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regard requesting records from Federal facilities.  

2.  Obtain from the Chicago VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Request that SSA provide complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claim file.  

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).  

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

5.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

6.  If, and only if, records documenting in-service hospitalization for involuntary LSD exposure, as alleged, are received, and after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate professional-preferably, a psychiatrist (M.D.).  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted)  should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently has psychiatric or other disability manifested by delusions and nightmares.

If so, the examiner should  render an opinion, consistent with sound medical principles, as to  whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is residual to in-service involuntary exposure, as alleged.  

In rendering the requested opinion, the examiner must  consider and discuss the Veteran's complete medical history and other objective evidence, as well as the Veteran's lay assertions.  


All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the record since the last adjudication of the claim) and legal authority.  

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

